Name: Council Regulation (EEC) No 428/77 of 14 February 1977 amending Regulation (EEC) No 989/68 laying down general rules for granting private storage aid for beef and veal
 Type: Regulation
 Subject Matter: trade policy;  distributive trades;  agricultural structures and production;  animal product
 Date Published: nan

 5 . 3 . 77 Official Journal of the European Communities No L 61/17 COUNCIL REGULATION (EEC) No 428/77 of 14 February 1977 amending Regulation (EEC) No 989/68 laying down general rules for granting private storage aid for beef and veal THF. COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 805/ 68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by Regulation (EEC) No 425/77 (2), and in particular Article 8 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 425/77 has, in particular, abolished the possibility of importing certain types of frozen meat with total suspension of the levy on presentation of a contract for private storage aid ; Whereas, moreover, the amendments which have been made to Regulation (EEC) No 805/68 require that certain adjustments be made to Council Regula ­ tion (EEC) No 989/68 of 15 July 1968 laying down general rules for granting private storage aid for beef and veal (3), *2. Private storage aid may only be granted in respect of produats derived from bovine animals originating in the Community which are stored as one of the cuts listed in Section (b) of the Annex to Regulation (BBC) No 805/68 under conditions to be determined.' Article 2 Article 4 ( 1 ) of Regulation (EEC) No 989/68 is amended to read as follows : * 1 . The amount of aid shall be either:  determined by means of an invitation to tender published in the Official Journal of the European Communities, or  fixed in advance.' Article 3 Article 6 ( a) of Regulation (EEC) No 989/68 is amended to read as follows : '(a) there shall be a single rate for each product taking into account storage costs, normal depreciation of quality and, as far as possible, any foreseeable increase in the price of the product in question.' Article 4 This Regulation shall enter into force on 1 April 1977. HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 989/68 is amended to read as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1977. For the Council The President J. SILKIN (*) OJ No L 148 , 28 . 6. 1968, p. 13 . (2) See page 1 of this Official Journal. (8 ) OJ No L 169, 18. 7. 1968, p. 10.